DECISION AND JUDGMENT ENTRY
{¶ 1} Relator, Shon Alexander, has filed a petition for a writ of mandamus against respondent, Judge Binette of the Erie County Court of Common Pleas. In the petition, relator requests that the court issue a writ of mandamus, pursuant to R.C. *Page 2 
Chapter 2731, ordering respondent to rule on his pending "motion for certification of record pursuant to R.C. 2967.19.1 / nunc pro tunc."
 {¶ 2} Respondent has filed a response and a motion to dismiss relator's petition. Specifically, respondent seeks a dismissal of relator's petition based on the fact that on June 3, 2008, respondent issued a ruling denying respondent's "motion for certification of record pursuant to R.C. 2967.19.1 / nunc pro tunc."
 {¶ 3} Respondent has no clear legal duty to perform an act which it has already performed. Accordingly, respondent's motion to dismiss is found well-taken and relator's petition for a writ of mandamus is hereby dismissed. Costs assessed to relator.
PETITION DISMISSED.
 {¶ 4} To the clerk: Serve upon all parties notice of the judgment and its date of entry upon the journal.
Mark L. Pietrykowski, P.J., Arlene Singer, J., Thomas J. Osowik, J. CONCUR. *Page 1